Citation Nr: 0907775	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  02-18 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas. 

Previously, the issue of service connection for a low back 
disorder was before the Board as well.  However, in a 
November 2008 Board decision, the Board granted this issue, 
awarding service connection for a low back disorder.  And the 
Veteran has not since appealed either the initial rating or 
effective date assigned for this disorder.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must 
separately appeal these downstream issues).  So the low back 
disorder claim is no longer before the Board.

In the same November 2008 Board decision, the Board remanded 
the TDIU issue that is currently on appeal.  That is, 
appellate consideration of the TDIU issue was deferred 
pending the RO's assignment of an evaluation for a service-
connected low back disorder.  In December 2008, the RO 
implemented the Board's decision by assigning a 20 percent 
evaluation for a low back disability, effective from March 1, 
2007.  But the RO continued to deny entitlement to TDIU in a 
December 2008 supplemental statement of the case (SSOC).  As 
such, the TDIU issue has returned to the Board, ready for 
appellate consideration.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





REMAND

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

The Veteran has only one service-connected disability:  
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling.  Consequently, his total service-connected 
disability rating is only 20 percent.  See 38 C.F.R. § 4.25 
(2008).  Therefore, he does not satisfy the threshold minimum 
percentage rating requirements of 38 C.F.R. § 4.16(a) for a 
TDIU.

If the Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any non-
service-connected conditions and advancing age (he is 62), 
which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also 
Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue would be addressed if such a referral was made.  
38 C.F.R. § 4.16(b).    

Consequently, the only remaining question in this case is 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability, for purposes of a possible extra-
schedular evaluation.  38 C.F.R. § 4.16(b).  In this regard, 
the evidence of record is mixed.

As to the evidence in support of a referral for an extra-
schedular evaluation for TDIU, the Veteran contends in his 
October 2000 TDIU application that he has been unable to work 
since July 1991 due to his low back disability.  From 1971 to 
1991, the veteran contends and the record confirms his 
employment as a security guard, a jailer, a laborer, a 
powerhouse station attendant, a janitor, and as a crew leader 
for the U.S. Census Bureau.  Notably, a May 1985 employer 
record from Reynolds Aluminum documents that due to medical 
restrictions placed on the Veteran (presumably from back 
problems recorded around that time), he would not be recalled 
to his janitor position.  Moreover, an August 1996 private 
treatment report from Neurology Surgery Associates states 
that the Veteran is disabled and not working due to his low 
back problems.  In fact, private treatment records over the 
years reveal that doctors have performed five surgical 
procedures on the low back, the most recent in 2006.  In 
addition, a September 1994 decision by the Social Security 
Administration (SSA) awarded disability benefits for the 
Veteran's low back, with an assessment the Veteran no longer 
retained the capacity to perform requirements for employment 
even at a "sedentary level of exertion."  However, a 
subsequent August 1998 SSA decision noted he was also 
disabled as the result of a nonservice-connected cervical 
spine disorder with migraines.  

As to the evidence that is against a referral for an extra-
schedular evaluation for TDIU, in November 2000, the 
Veteran's former employer, Hot Springs County Sheriff 
Department, completed a VA Form 21-4192 (Request for 
Employment Information in Connection With Claim for 
Disability Benefits).  This employer confirmed the Veteran 
worked for them as a jailer until 1986, but did not concede 
any disability.  In fact, in the same month, another former 
employer, Timber Ridge Ranch, completed a separate VA Form 
21-4192.  Timber Ridge Ranch confirmed the Veteran's 
employment as a security guard until July of 1991.  However, 
this employer assessed the Veteran was laid off by the 
company, but not the result of any disability as the veteran 
has asserted.  Most importantly, in October 2004 a VA 
orthopedic examiner, after a physical examination of the 
Veteran, opined that the Veteran "could achieve gainful 
employment if he could have a job."  Although this statement 
is poorly phrased, the examiner clarified the Veteran could 
not work at a job where he was on his feet for an extended 
period of time or at a job involving heavy lifting.  In 
essence, the examiner seems to be implying the Veteran could 
work in a sedentary job, although this is not entirely clear.

Therefore, the current evidence of record, as a whole, is 
unclear as to whether the Veteran is unemployable due to his 
service-connected low back disability.  
In light of the inconclusive evidence discussed above, and 
the fact that the last VA examination for the Veteran was in 
2004, so over four years ago, a new VA orthopedic examination 
and opinion is required to determine whether the Veteran's 
service-connected low back disorder, standing alone, prevents 
him from securing or following a substantially gainful 
occupation, without consideration of his advanced age and 
nonservice-connected disorders. 
 
If and only if this VA examiner determines that the Veteran's 
service-connected low back disorder, standing alone, prevents 
him from securing or following a substantially gainful 
occupation, then the RO should submit the Veteran's case to 
the Director, Compensation and Pension Service, for extra-
schedular consideration in accordance with 38 C.F.R. § 
4.16(b). 

The Board emphasizes that entitlement to an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-
schedular rating under 38 C.F.R. § 4.16(b), although similar, 
are based on different factors.  See Kellar v. Brown, 6 Vet. 
App. 157 (1994).  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) is based on the fact that the 
schedular ratings are inadequate to compensate for the 
average impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  In contrast, 38 C.F.R. § 4.16(b) 
merely requires a determination that a particular Veteran is 
rendered unable to secure or follow a substantially gainful 
occupation by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  Here, if extra-schedular 
consideration is deemed warranted, the Director should only 
consider an extra-schedular rating for a TDIU pursuant to 
38 C.F.R. § 4.16(b), since the issue of an extra-schedular 
rating pursuant to 38 C.F.R. §§ 3.321(b)(1) can only be 
appealed through an increased rating claim, which is not the 
case here.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an 
orthopedic examination, by an 
appropriate specialist, to determine 
the nature, extent and severity of 
the Veteran's service-connected low 
back disability, as well as his 
nonservice-connected disabilities.  
The purpose of the examination is to 
determine whether the service-
connected degenerative disc disease 
has caused the Veteran's 
unemployability.  All necessary tests 
should be performed.  The examiner 
should record pertinent medical 
complaints, symptoms, clinical 
findings, and comment on the 
functional limitation, if any, caused 
by the Veteran's service-connected 
low back disability.

The examiner should then opine whether 
the Veteran's service-connected low 
back degenerative disc disease, 
standing alone, prevents him from 
securing or following a substantially 
gainful occupation, without 
consideration of his age and 
nonservice-connected disorders.  In 
other words, only the impact of the 
Veteran's service-connected low back 
disorder on the Veteran's ability to 
secure or follow a substantially 
gainful occupation should be assessed, 
as this is the central consideration 
for a TDIU.  The claims file, 
including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
medical history - including, 
in particular, the records of the 
treatment in question.  The examiner 
should provide a discussion of the 
rationale for the opinion rendered 
with consideration of the pertinent 
medical and lay evidence of record.  

2.	If and only the VA examiner 
determines that the Veteran's 
service-connected low back disorder 
prevents him from securing or 
following a substantially gainful 
occupation, then the RO should submit 
the TDIU issue to the Director of 
Compensation and Pension Service for 
an extra-schedular evaluation under 
38 C.F.R. § 4.16(b) only.  An extra-
schedular evaluation under 
38 C.F.R. § 4.16(b) merely requires a 
determination that a particular 
Veteran is rendered unable to secure 
or follow a substantially gainful 
occupation by reason of his or her 
service-connected disabilities.  See 
VAOPGCPREC 6-96.  All of the 
Veteran's service-connected 
disabilities, as well as his 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on his 
employability (or lack thereof) 
should be considered under 
38 C.F.R. § 4.16(b).  If the referral 
is warranted, it is not necessary for 
the Director to consider an extra-
schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), since this issue can 
only be appealed through an increased 
rating claim.  

3.	Then readjudicate the TDIU claim at 
issue, in light of the additional 
evidence obtained.  If this claim is 
not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration of 
his TDIU claim.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




